TimliN, J.
In this case, brought to restrain continuing ¡trespasses, the plaintiff owned block 19 in the recorded Union Plat of Prairie du Chien, and claimed that by adverse possession his south boundary extended across Cedar street, which lies south of said block, and included a part of block 18, which lies south of that part of Cedar street. This plat was recorded in 1856 and was made by certain persons claiming to own the lands to be platted. Some of the questions argued by appellant are not in the case because there is no evidence to show which of the original French claims or what part of such claim or claims covered that part of the ground platted into blocks 18 and 19, and because the plaintiff and •defendant both claim under the plat mentioned. Cedar street between blocks 18 and 19 has not been opened for -travel, but west of this it has. We find no question presented by the evidence except a claim on the part of the plaintiff that his south boundary was by adverse possession extended so as to take in Cedar street and a portion of the *320north part of block 18. Upon this part tbe trespasses are alleged to have been committed. As against this tbe defendant offered evidence tending to show that plaintiff’s possession was not exclusive or continuous, was not for tbe requisite length of time, and lack of inclosure, and also that defendant bad possession. There was contradictory and conflicting evidence in support of tbe respective claims of tbe parties, and tbe case presented for the decision of tbe court below questions of fact only.. Tbe findings are fairly supported by evidence, and tbe judgment must be affirmed.
By the Court. — Judgment affirmed.